DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the compressor in figure 3 is labeled as item 214, the disclosure indicates the compressor as item 218.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the controller in figure 3 is indicated as item 216, the controller is indicated as item 220 in the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 2, paragraph 7: “utilizing single” should read “utilizing a single”  
Pg. 11-13, paragraphs 34-37: The specification and the claims differ in that this section appears to align with claims 12-16 which claim the outdoor heat exchanger to have a reheat and main portion, however, the specification only refers to the indoor heat exchanger to have a reheat and main portion.
Appropriate correction is required.
Claim Objections
Claims 3-4 objected to because of the following informalities:  
Claim 3, line 4: “mode” should read “modes”
Claim 4 is also objected to by virtue of its dependency on claim 3 
Appropriate correction is required.
Claims 5-6 objected to because of the following informalities:  
Claim 5, line 2: “programmed adjust” should read “programmed to adjust”
Claim 6 is also objected to by virtue of its dependency on claim 5 
Appropriate correction is required.
Claims 8-9 objected to because of the following informalities:  
Claim 8, line 4: “mode” should read “modes”
Claim 9 is also objected to by virtue of its dependency on claim 8
Appropriate correction is required.
Claims 13-14 objected to because of the following informalities:  
Claim 13, line 2: “mode” should read “modes”
Claim 14 is also objected to by virtue of its dependency on claim 13
Appropriate correction is required.
Claim 19 objected to because of the following informalities:  
“heat the air” should read “to heat the air” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control system in claim 1. The control system of claim 1 draws corresponding structure from paragraph 38 of the specification as follows: “The control system 400 includes at least one processor 402, a non-transitory computer readable medium 404, an optional network communication module 406, optional input/output devices 408, and an optional display 410 all interconnected via a system bus 412.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim
 limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 17, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. The recitation “either a first heating mode and a second heating mode” is unclear the Examiner. The Examiner recommends changing “either a first heating mode and a second heating mode” to “either a first heating mode or a second heating mode”. For purposes of examination, the Examiner will interpret the claim as recommended above.
Claim 17, line 3 recites the limitation “condensing the high-pressure vapor”.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “condensing the high-pressure vapor” to “condensing a high-pressure vapor”.
Claims 13-16 are also rejected by virtue of their dependency on claim 12. 
Claims 18-24 are also rejected by virtue of their dependency on claim 18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Taras et al. (US 20210180807), hereinafter Taras ‘807.
Regarding claim 1, Taras ‘807 discloses a heating, ventilation, and air-conditioning ("HVAC") system for use with a refrigerant (Fig. 1, heat pump system 10), the HVAC system comprising:
a compressor operable to compress the refrigerant (Fig. 1 compressor 20; Further, the compressor of Taras ‘807 has the same structure as the claimed compressor and is capable of operating in the manner claimed);
an outdoor heat exchanger positioned downstream of the compressor and operable to condense the refrigerant (Fig. 1, source heat exchanger 24, the source heat exchanger 24 is shown to be positioned downstream of the compressor 20 in Fig. 1; Further the source heat exchanger 24 of Taras ‘807 has the same structure as the claimed outdoor heat exchanger and is capable of functioning in the manner claimed);
a first variable expansion device positioned downstream of the outdoor heat exchanger and operable to change a pressure of the refrigerant flowing therethrough (Fig. 1, expansion valve 30, the expansion valve 30 is depicted downstream of the source heat exchanger 24 in Fig. 1; Further, the expansion valve 30 of Taras ‘807 has the same structure as the claimed first variable expansion device and is capable of functioning in the manner claimed);
an indoor heat exchanger positioned downstream of the first variable expansion device and upstream of the compressor, comprising a reheat portion and a main portion, and operable to vaporize low-pressure refrigerant (Fig. 1, reheat heat exchanger 40, space heat exchanger 48; the reheat heat exchanger 40, space heat exchanger 48 are shown to be positioned downstream of the compressor 20 in Fig. 1; Further the reheat heat exchanger 40, space heat exchanger 48 of Taras ‘807 has the same structure as the claimed indoor heat exchanger and is capable of functioning in the manner claimed);
a second variable expansion device positioned downstream of the reheat portion of the indoor heat exchanger and upstream of the main portion of the indoor heat exchanger, the second variable expansion device operable to change a pressure of the refrigerant flowing therethrough (Fig. 1, expansion valve 42, the expansion valve 42 is depicted downstream of the reheat portion of the indoor heat exchanger and upstream of the main portion of the indoor heat exchanger in Fig. 1; Further the expansion valve 42 of Taras ‘807 has the same structure as the claimed second variable expansion device of the and is capable functioning in the manner claimed).
a first control valve operable to selectively control the flow of the refrigerant through the reheat portion of the indoor heat exchanger and the main portion of the indoor heat exchanger (Fig. 1, three-way valve 36; Further, the three-way valve 36 of Taras ‘807 has the same structure as the claimed first control valve and is capable of functioning in the manner claimed); and
a control system (Fig. 10, Controller 78) in electronic communication with the first control valve and operate the first control valve to selectively operate the HVAC system in one of a first cooling mode, a second cooling mode, or a dehumidification mode (pg. 2, paragraph 10, operating a control system configured to operate the heat pump loop in a plurality of modes in response to air conditioning demands in the space, wherein the plurality of modes includes a cooling mode, the heating mode, and the dehumidification mode; Pg. 8, paragraph 73, Referring to FIG. 10, heat pump systems 10,60,110
may include controller 78 comprising processor 80 and memory 82 on which one or more software programs are stored. The controller 78 may be configured to control operation of the check valves 34,46, the shut off valve 96, the reversing valves 22,72,122, the bypass valves 28,38,88,128,134,146, the 3-way valves 36,86, the first and second expansion devices 30,42,92,130,142, the compressors 20,70,120, the liquid pumps 14,64,114 for circulating water or brine solution through the source heat exchangers 24,74, 124, the fans 12,62,112 for flowing air over the space heat exchangers 48,98,148, and the reheat heat exchangers 40,90,140).
Regarding claim 2, Taras ‘807 discloses the HVAC system of claim 1 (see the rejection of claim 1 above), wherein the reheat portion is operable to vaporize the refrigerant expanded in the first variable expansion device (Pg. 7, paragraph 61, Refrigerant exiting source heat exchanger 124 acting as a condenser is directed to expansion valve 130, which is configured to meter, expand and cool the refrigerant before the refrigerant enters reheat heat exchanger 140, which is the first stage of the two-stage space heat exchanger 149) and the main portion is operable to vaporize refrigerant expanded in at least one of the first variable expansion device or the second variable expansion device (Pg. 5, paragraph 45, Three-way valve 36 is configured to direct the refrigerant to expansion valve 42 rather than entering the reheat circuit 18. With expansion valve bypass circuit 44 inactive due to the opposite flow orientation of check valve 46, the refrigerant is directed to the expansion valve 42 where the refrigerant is metered, expanded and cooled before entering the space heat exchanger 48).
Regarding claim 3, Taras ‘807 discloses the HVAC system of claim 1 (see the rejection of claim 1 above), wherein the control system is further programmed to adjust the change in pressure due to the first variable expansion device, adjust the change in pressure due to the second variable expansion device, and operate the first control valve based on at least one of the mode of the HVAC system or a load on the HVAC system (pg. 2, paragraph 10, operating a control system configured to operate the heat pump loop in a plurality of modes in response to air conditioning demands in the space, wherein the plurality of modes includes a cooling mode, the heating mode, and the dehumidification mode; Pg. 8, paragraph 73, Referring to FIG. 10, heat pump systems 10,60,110 may include controller 78 comprising processor 80 and memory 82 on which one or more software programs are stored. The controller 78 may be configured to control operation of the check valves 34,46, the shut off valve 96, the reversing valves 22,72,122, the bypass valves 28,38,88,128,134,146, the 3-way valves 36,86, the first and second expansion devices 30,42,92,130,142, the compressors 20,70,120, the liquid pumps 14,64,114 for circulating water or brine solution through the source heat exchangers 24,74, 124, the fans 12,62,112 for flowing air over the space heat exchangers 48,98,148, and the reheat heat exchangers 40,90,140). 
Regarding claim 4, Taras ‘807 discloses the HVAC system of claim 3 (see the rejection of claim 3 above), wherein the control system is further programmed to operate the control valve to force refrigerant to bypass the reheat portion, to force refrigerant to flow through the reheat portion, or to allow a first portion of refrigerant to flow through the reheat portion and a second portion of refrigerant to bypass the reheat portion (Pg. 5, paragraph 45, Three-way valve 36 is configured to direct the refrigerant to expansion valve 42 rather than entering the reheat circuit 18. With expansion valve bypass circuit 44 inactive due to the opposite flow orientation of check valve
46, the refrigerant is directed to the expansion valve 42 where the refrigerant is metered, expanded and cooled before entering the space heat exchanger 48).
Regarding claim 7, Taras ‘807 discloses the HVAC system of claim 1 (see the rejection of claim 1 above), further comprising a second control valve positioned downstream of the compressor and upstream of the outdoor heat exchanger, the second control valve operable to selectively control the flow of the refrigerant through the outdoor heat exchanger and the flow of the refrigerant that bypasses the outdoor heat exchanger (Taras ‘807, Fig. 1, bypass valve 28; Further the, bypass valve 28 has the same structure as the claimed second control valve and is capable of functioning in the manner claimed).
Regarding claim 8, Taras ‘807 discloses the HVAC system of claim 7 (see the rejection of claim 7 above), wherein the control system is further programmed to adjust the change in pressure due to the first variable expansion device, adjust the change in pressure due to the second variable expansion device, operate the first control valve, and operate the second control valve based on at least one of the mode of the HVAC system or a load on the HVAC system (Taras ‘807, pg. 2, paragraph 10, operating a control system configured to operate the heat pump loop in a plurality of modes in response to air conditioning demands in the space, wherein the plurality of modes includes a cooling mode, the heating mode, and the dehumidification mode; Pg. 8, paragraph 73, Referring to FIG. 10, heat pump systems 10,60,110 may include controller 78 comprising processor 80 and memory 82 on which one or more software programs are stored. The controller 78 may be configured to control operation of the check valves 34,46, the shut off valve 96, the reversing valves 22,72,122, the bypass valves 28,38,88,128,134,146, the 3-way valves 36,86, the first and second expansion devices 30,42,92,130,142, the compressors 20,70,120, the liquid pumps 14,64,114 for circulating water or brine solution through the source heat exchangers 24,74, 124, the fans 12,62,112 for flowing air over the space heat exchangers 48,98,148, and the reheat heat exchangers 40,90,140).
Regarding claim 9, Taras ‘807 discloses the HVAC system of claim 8 (see the rejection of claim 8 above), wherein the control system is in electronic communication with the second control valve and further programmed to operate the second control valve to force refrigerant to bypass the outdoor heat exchanger, to force refrigerant to flow through the outdoor heat exchanger, or to allow a first portion of refrigerant to flow through the outdoor heat exchanger and a second portion of refrigerant to bypass the outdoor heat exchanger (Pg. 5, paragraph 46, in FIG. 1 except the source heat exchanger bypass circuit 26 may be active (i.e., bypass valve 28 may be fully opened, partially opened, or fully closed to obtain optimum refrigerant conditions at the inlet of the reheat heat exchanger 40)). 
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lifson et al. (WO 2009096915), hereinafter Lifson.
Regarding claim 17, Lifson discloses a method of operating an HVAC system (Fig. 2, refrigerant system 10, pg. 8, paragraph 33, The reheat mode of operation for the refrigerant system 10 is described
with reference to FIG. 2), the method comprising:
compressing a low-pressure vapor refrigerant with a compressor (Fig. 2, compressor 18, low pressure refrigerant 40, pg. 9, paragraph 35, In use, the compressor 18 draws in a low pressure refrigerant 40, in a vapor form and compresses this low pressure vapor refrigerant into a high pressure and temperature refrigerant 42); then
condensing the high-pressure vapor refrigerant into a high-pressure liquid refrigerant with an outdoor heat exchanger (Fig. 2, heat rejection heat-exchanger 20, pg. 9, paragraph 37, The heat rejection heat-exchanger 20 acts as a condenser, in a subcritical cycle, or as a gas cooler, in a transcritical cycle, where during heat transfer interaction with outside or ambient air 44 that is forced across the heat rejection heat-exchanger 20 by the heat rejection heat-exchanger fan 26. In this manner, in the subcritical applications, the vapor refrigerant 42 is desuperheated to the point where it condenses to a liquid refrigerant 46 and is typically subcooled, or just simply cooled from the thermodynamic state 42 to the thermodynamic state 46, in the transcritical applications); then
operating a first control valve to flow an amount of the high-pressure liquid refrigerant through a reheat portion of an indoor heat exchanger (Fig. 2, first reheat valve 34-1, reheat coil 32, pg. 10, paragraph 38, The refrigerant 46 exits the heat rejection heat-exchanger 20 and flows to the first reheat valve 34-1 . The controller 30 controls the first reheat valve 34-1 to an open position so that the refrigerant 46 flows through the reheat coil 32, through the second reheat valve 34-2, and only then into the expansion device 22); then
expanding the high-pressure liquid refrigerant to a low-pressure liquid refrigerant with a first expansion device (Fig. 2, expansion device 22, refrigerant 48, pg. 10, paragraph 41, The expansion device 22 expands the refrigerant 46 into a low pressure, low temperature, two-phase mixture refrigerant 48 and flows into the evaporator 24); and then
vaporizing the low-pressure liquid refrigerant from the expansion device with a main portion of the indoor heat exchanger (Fig. 2, evaporator 24, pg. 10, paragraph 41, evaporator 24 acts as a heat accepting heat exchanger where heat transfer interaction occurs between the refrigerant and the indoor air 50 that is forced across the evaporator 24 by the evaporator fan 28. In this manner, the refrigerant 48 is evaporated back into a low pressure vapor refrigerant 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (US 20210180807), hereinafter Taras ‘807 in view of Taras (WO 2010039386), hereinafter Taras '386. 
Regarding claim 5, Taras ‘807 discloses the HVAC system of claim 1 (see the combination of references used in the rejection of claim 1 above),
However, Taras ‘807 does not disclose wherein the control system further comprises an
input device. 
Taras ‘386, in the same field of endeavor, teaches wherein the control system further comprises an input device (Pg. 3, paragraph 11, An occupant of the indoor environment X may request temperature adjustment or/and dehumidification by a control such as thermostat T and humidistat H).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the HVAC system of Taras ‘807 to include the input device of Taras ‘386. One of ordinary skill in the art would have been motivated to make this modification because there is a need for adaptive reheat systems, and hot gas reheat systems in particular, which would meet both temperature and humidity demands at a variety of environmental conditions and internal/external thermal loads (Taras ‘386, pg. 2, paragraph 4).
Taras ‘807 further discloses the control system is further programmed adjust the change in pressure due to the first variable expansion device, adjust the change in pressure due to the second variable expansion device, and operate the first control valve (pg. 2, paragraph 10, operating a control system configured to operate the heat pump loop in a plurality of modes in response to air conditioning demands in the space, wherein the plurality of modes includes a cooling mode, the heating mode, and the dehumidification mode; Pg. 8, paragraph 73, Referring to FIG. 10, heat pump systems 10,60,110 may include controller 78 comprising processor 80 and memory 82 on which one or more software programs are stored. The controller 78 may be configured to control operation of the check valves 34,46, the shut off valve 96, the reversing valves 22,72,122, the bypass valves 28,38,88,128,134,146, the 3-way valves 36,86, the first and second expansion devices 30,42,92,130,142, the compressors 20,70,120, the liquid pumps 14,64,114 for circulating water or brine solution through the source heat exchangers 24,74, 124, the fans 12,62,112 for flowing air over the space heat exchangers 48,98,148, and the reheat heat exchangers 40,90,140). 
However, Taras ‘807 does not disclose control of the HVAC system based on a user input from the input device.
Taras ‘386, in the same field of endeavor, teaches control of the HVAC system based on a user input from the input device (Pg. 3, paragraph 11, An occupant of the indoor environment X may request temperature adjustment or/and dehumidification by a control such as thermostat T and humidistat H).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of the HVAC system of Taras ‘807 to control the HVAC system of Taras ‘807 based on a user input from the input device as taught by Taras ‘386. One of ordinary skill in the art would have been motivated to make this modification because there is a need for adaptive reheat systems, and hot gas reheat systems in particular, which would meet both temperature and humidity demands at a variety of environmental conditions and internal/external thermal loads (Taras ‘386, pg. 2, paragraph 4).
Regarding claim 6, Taras ‘807 as modified discloses the HVAC system of claim 5 (see the combination of references used in the rejection of claim 5 above), wherein the control system is further programmed to operate the control valve to force refrigerant to bypass the reheat portion, to force refrigerant to flow through the reheat portion, or to allow a first portion of refrigerant to flow through the reheat portion and a second portion of refrigerant to bypass the reheat portion (Taras ‘807, Pg. 5, paragraph 45, Three-way valve 36 is configured to direct the refrigerant to expansion valve 42 rather than entering the reheat circuit 18. With expansion valve bypass circuit 44 inactive due to the opposite flow orientation of check valve 46, the refrigerant is directed to the expansion valve 42 where the refrigerant is metered, expanded and cooled before entering the space heat exchanger 48).
Regarding claim 10, Taras ‘807 discloses the HVAC system of claim 7 (see the combination of references used in the rejection of claim 7 above), 
However, Taras ‘807 does not disclose wherein the control system further comprises an
input device. 
Taras ‘386, in the same field of endeavor, teaches wherein the control system further comprises an input device (Pg. 3, paragraph 11, An occupant of the indoor environment X may request temperature adjustment or/and dehumidification by a control such as thermostat T and humidistat H).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the HVAC system of Taras ‘807 to include the input device of Taras ‘386. One of ordinary skill in the art would have been motivated to make this modification because there is a need for adaptive reheat systems, and hot gas reheat systems in particular, which would meet both temperature and humidity demands at a variety of environmental conditions and internal/external thermal loads (Taras ‘386, pg. 2, paragraph 4).
Taras ‘807 further discloses the control system is further programmed adjust the change in pressure due to the first variable expansion device, adjust the change in pressure due to the second variable expansion device, operate the first control valve, and operate the second control valve (pg. 2, paragraph 10, operating a control system configured to operate the heat pump loop in a plurality of modes in response to air conditioning demands in the space, wherein the plurality of modes includes a cooling mode, the heating mode, and the dehumidification mode; Pg. 8, paragraph 73, Referring to FIG. 10, heat pump systems 10,60,110 may include controller 78 comprising processor 80 and memory 82 on which one or more software programs are stored. The controller 78 may be configured to control operation of the check valves 34,46, the shut off valve 96, the reversing valves 22,72,122, the bypass valves 28,38,88,128,134,146, the 3-way valves 36,86, the first and second expansion devices 30,42,92,130,142, the compressors 20,70,120, the liquid pumps 14,64,114 for circulating water or brine solution through the source heat exchangers 24,74, 124, the fans 12,62,112 for flowing air over the space heat exchangers 48,98,148, and the reheat heat exchangers 40,90,140). 
However, Taras ‘807 as modified does not disclose control of the HVAC system based on a user input from the input device.
Taras ‘386, in the same field of endeavor, teaches control of the HVAC system based on a user input from the input device (Pg. 3, paragraph 11, An occupant of the indoor environment X may request temperature adjustment or/and dehumidification by a control such as thermostat T and humidistat H).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of the HVAC system of Taras ‘807 as modified to control the HVAC system of Taras ‘807 based on a user input from the input device as taught by Taras ‘386. One of ordinary skill in the art would have been motivated to make this modification because there is a need for adaptive reheat systems, and hot gas reheat systems in particular, which would meet both temperature and humidity demands at a variety of environmental conditions and internal/external thermal loads (Taras ‘386, pg. 2, paragraph 4).
Regarding claim 11, Taras ‘807 as modified discloses the HVAC system of claim 10 (see the combination of references used in the rejection of claim 10 above), wherein the control system is in electronic communication with the second control valve and further programmed to operate the second control valve to force refrigerant to bypass the outdoor heat exchanger, to force refrigerant to flow through the outdoor heat exchanger, or to allow a first portion of refrigerant to flow through the outdoor heat exchanger and a second portion of refrigerant to bypass the outdoor heat exchanger (Pg. 5, paragraph 46, in FIG. 1 except the source heat exchanger bypass circuit 26 may be active (i.e., bypass valve 28 may be fully opened, partially opened, or fully closed to obtain optimum refrigerant conditions at the inlet of the reheat heat exchanger 40)).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Taras et al. (US 20210180807), hereinafter Taras ‘807 in view of Rayburn et al. (US 20050022541), hereinafter Rayburn.
Regarding claim 12, Taras ‘807 discloses an HVAC system for use with a refrigerant (Fig. 1, heat pump system 10), the HVAC system comprising:
a compressor operable to compress the refrigerant (Fig. 1 compressor 20; Further, the compressor of Taras ‘807 has the same structure as the claimed compressor and is capable of operating in the manner claimed);
an outdoor heat exchanger positioned downstream of the compressor, comprising a reheat portion and a main portion, and operable to condense the refrigerant (Fig. 1, reheat heat exchanger 40, space heat exchanger 48; the reheat heat exchanger 40, space heat exchanger 48 are shown to be positioned downstream of the compressor 20 in Fig. 1; Further the reheat heat exchanger 40, space heat exchanger 48 of Taras ‘807 has the same structure as the claimed outdoor heat exchanger and is capable of functioning in the manner claimed);
an expansion device positioned downstream of the outdoor heat exchanger and operable to reduce a pressure of the refrigerant flowing therethrough (Fig. 1, expansion valve 42, the expansion valve 30 is depicted downstream of the reheat heat exchanger 40 and the space heat exchanger 48; Further, the expansion valve 42 of Taras ‘807 has the same structure as the claimed first variable expansion device and is capable of functioning in the manner claimed);
an indoor heat exchanger positioned downstream of the expansion device and upstream of the compressor and operable to vaporize low-pressure refrigerant (Fig. 1, source heat exchanger 24, the source heat exchanger 24 is shown to be positioned downstream of the expansion valve 42 and upstream of the compressor 20 in Fig. 1; Further the source heat exchanger 24 of Taras ‘807 has the same structure as the claimed indoor heat exchanger and is capable of functioning in the manner claimed);
a control valve operable to selectively control the flow of the refrigerant through the reheat portion of the outdoor heat exchanger and the main portion of the outdoor heat exchanger (Fig. 1, three-way valve 36; Further, the three-way valve 36 of Taras ‘807 has the same structure as the claimed control valve and is capable of functioning in the manner claimed); and
a control system (Fig. 10, Controller 78) in electronic communication with the control valve, the control system programmed to operate the control valve (pg. 2, paragraph 10, operating a control system configured to operate the heat pump loop in a plurality of modes in response to air conditioning demands in the space, wherein the plurality of modes includes a cooling mode, the heating mode, and the dehumidification mode; Pg. 8, paragraph 73, Referring to FIG. 10, heat pump systems 10,60,110 may include controller 78 comprising processor 80 and memory 82 on which one or more software programs are stored. The controller 78 may be configured to control operation of the check valves 34,46, the shut off valve 96, the reversing valves 22,72,122, the bypass valves 28,38,88,128,134,146, the 3-way valves 36,86, the first and second expansion devices 30,42,92,130,142, the compressors 20,70,120, the liquid pumps 14,64,114 for circulating water or brine solution through the source heat exchangers 24,74, 124, the fans 12,62,112 for flowing air over the space heat exchangers 48,98,148, and the reheat heat exchangers 40,90,140). 
However, Taras ‘807 does not disclose the control system to selectively operate the HVAC system in one of either a first heating mode and a second heating mode.
Rayburn, in the same field of endeavor, teaches the control system to selectively operate the HVAC system in one of either a first heating mode and a second heating mode (Pg. 5, paragraph 33, In another embodiment of the present invention, the control panel 150 can receive inputs signals indicating a demand for stage one heating and/or stage two heating instead of a general signal indicating a heating demand. The control panel 150 also receives signals from sensors 122 indicating the performance of the HVAC system 100. The control panel 150 then processes these input signals using
the control method of the present invention and generates the appropriate control signals to the components of the HVAC system 100 to obtain the desired control response to the received input signals).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of the HVAC system of Tara ‘807 to operate in one of either a first heating mode and a second heating mode as taught by Rayburn. One of ordinary skill in the art would have been motivated to make this modification to allow the user to indicate specific heating demands rather than a general heating demand (Rayburn, pg. 5, paragraph 33).
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras '807 as modified as applied to claim 12 above, and further in view of Taras (WO 2010039386), hereinafter Taras '386.
Regarding claim 13, Taras ‘807 as modified discloses the HVAC system of claim 12 (see the combination of references used in the rejection of claim 12 above), wherein the control system is further programmed to operate the control valve based on at least one of the mode of the HVAC system or a load on the HVAC system (Pg. 3, paragraph 21, To operate the system in the heating mode, the
controller may be configured to: (a) control the 3-way valve and the shutoff valve to activate the reheat circuit and to cause refrigerant flow from the discharge port of the compressor to the 3-way valve). 
Regarding claim 14, Taras ‘807 as modified discloses the HVAC system of claim 13 (see the combination of references used in the rejection of claim 13 above), wherein the control system is programmed to operate the control valve between a first position that forces refrigerant to bypass the reheat portion, a second position that forces refrigerant to flow through the reheat portion, and a position between the first position and second position to allow a first portion of refrigerant to flow through the reheat portion and a second portion of refrigerant to bypass the reheat portion (Pg. 5, paragraph 46, in FIG. 1 except the source heat exchanger bypass circuit 26 may be active (i.e., bypass valve 28 may be fully opened, partially opened, or fully closed to obtain optimum refrigerant conditions at the inlet of the reheat heat exchanger 40)). 
Regarding claim 15, Taras ‘807 as modified discloses the HVAC system of claim 12 (see the combination of references used in the rejection of claim 12 above).
However, Taras ‘807 as modified does not disclose wherein the control system further comprises an input device and the control system is further programmed to operate the control valve based on a user input from the input device 
Taras ‘386, in the same field of endeavor, teaches wherein the control system further comprises an input device and the control system is further programmed to operate the control valve based on a user input from the input device (Taras ‘386, pg. 3, paragraph 11, An occupant of the indoor environment X may request temperature adjustment or/and dehumidification by a control such as thermostat T and humidistat H; pg. 4, paragraph 14, A control 100 that operates the valves 30 and 40, and may be a general control for the refrigerant system 20. Control 100 takes in signals from thermostat T and humidistat H (or any equivalent devices) and controls the refrigerant system 20, at least in part based on these inputs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the HVAC system of Taras ‘807 as modified to include the input device of Taras ‘386. One of ordinary skill in the art would have been motivated to make this modification because there is a need for adaptive reheat systems, and hot gas reheat systems in particular, which would meet both temperature and humidity demands at a variety of environmental conditions and internal/external thermal loads (Taras ‘386, pg. 2, paragraph 4).
Regarding claim 16, Taras ‘807 as modified discloses the HVAC system of claim 15 (see the combination of references used in the rejection of claim 15 above), wherein the control system is programmed to operate the control valve between a first position that forces refrigerant to bypass the reheat portion, a second position that forces refrigerant to flow through the reheat portion, and a position between the first position and second position to allow a first portion of refrigerant to flow through the reheat portion and a second portion of refrigerant to bypass the reheat portion (Taras ‘807, Pg. 5, paragraph 46, in FIG. 1 except the source heat exchanger bypass circuit 26 may be active (i.e., bypass valve 28 may be fully opened, partially opened, or fully closed to obtain optimum refrigerant conditions at the inlet of the reheat heat exchanger 40)).
Claim(s) 18-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifson et al. (WO 2009096915), hereinafter Lifson in view of Taras et al. (US 20210180807), hereinafter Taras ‘807.
Regarding claim 18, Lifson discloses the method of claim 17 (see the rejection of claim 17 above).
However, Lifson does not disclose wherein flowing air across the indoor heat exchanger comprises:
flowing a first portion of the air across the main portion of the indoor heat exchanger to cool and reduce humidity in the first portion of the air while flowing a second portion of the air over the reheat portion of the indoor heat exchanger to heat the second portion of the air; and then
combining the first portion of the air the second portion of the air to reduce humidity in the air without significantly changing a temperature of the air.
Taras ‘807, in the same field of endeavor, teaches wherein flowing air across the indoor heat exchanger comprises:
flowing a first portion of the air across the main portion of the indoor heat exchanger to cool and reduce humidity in the first portion of the air while (Pg. 5, paragraph 46, air flowing over the coil of the space heat exchanger 48 is cooled and dehumidified by the space heat exchanger 48) flowing a second portion of the air over the reheat portion of the indoor heat exchanger to heat the second portion of the air (Pg. 5, paragraph 46, and then the air is directed to flow over the reheat heat exchanger 40 to add heat to the air to avoid overcooling the air); and then
combining the first portion of the air the second portion of the air to reduce humidity in the air without significantly changing a temperature of the air (Pg. 5, paragraph 47, If the three-way valve 36 is configured to be adjustable, the three-way valve 36 may control the refrigerant mass flow rate flowing through reheat circuit 18 to provide adjustable outlet air temperature exiting from the coils of the space heat exchanger 48 and reheat heat exchanger 40 for distribution to the air-conditioned space).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Lifson to include the air flow as taught by Taras ‘807. One of ordinary skill in the art would have been motivated to make this modification to provide improved comfort level, system performance, and system reliability (Taras ‘807, pg. 5, paragraph 41).
Regarding claim 19, Lifson discloses the method of claim 17 (see the rejection of claim 17 above).
However, Lifson does not disclose wherein flowing air across the indoor heat exchanger comprises:
flowing the air across the main portion of the indoor heat exchanger to cool the air and reduce humidity in the air; and then
flowing the air across the reheat portion of the indoor heat exchanger heat the air to reduce humidity in the air without significantly changing a temperature of the air.
Taras ‘807, in the same field of endeavor, teaches wherein flowing air across the indoor heat exchanger comprises:
flowing the air across the main portion of the indoor heat exchanger to cool the air and reduce humidity in the air (Pg. 5, paragraph 46, air flowing over the coil of the space heat exchanger 48 is cooled and dehumidified by the space heat exchanger 48); and then
flowing the air across the reheat portion of the indoor heat exchanger heat the air to reduce humidity in the air without significantly changing a temperature of the air (Pg. 5, paragraph 46, and then the air is directed to flow over the reheat heat exchanger 40 to add heat to the air to avoid overcooling the air). Further, because the heat exchangers of Lifson have the same structure as the claimed heat exchangers, the air flow of Taras ‘807 is capable of functioning in the manner claimed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Lifson to include the airflow of Taras ‘807. One of ordinary skill in the art would have been motivated to make this modification to provide improved comfort level, system performance, and system reliability (Taras ‘807, pg. 5, paragraph 41).
Regarding claim 20, Lifson discloses the method of claim 17 (see the rejection of claim 17 above).
However, Lifson does not disclose wherein operating the control valve comprises operating the control valve to flow all of the high-pressure liquid refrigerant through the reheat portion of the indoor heat exchanger.
Taras ‘807, in the same field of endeavor, teaches wherein operating the control valve comprises operating the control valve to flow all of the high-pressure liquid refrigerant through the reheat portion of the indoor heat exchanger (Fig. 2, pg. 5, paragraph 46, In addition, rather than three-way valve 36 directing refrigerant to expansion valve 42, three-way valve 36 instead directs the refrigerant to reheat heat exchanger 40, which is positioned downstream of the space heat exchanger
48 relative to air flowing over the respective coils).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Lifson to include the control valve operation of Taras ‘807. One of ordinary skill in the art would have been motivated to provide improved comfort level, system performance, and system reliability (Taras ‘807, pg. 5, paragraph 41).
Regarding claim 24, Lifson discloses the method of claim 17 (see the rejection of claim 17 above).
However, Lifson does not disclose further comprising:
operating a second control valve to allow at least a portion of the high-pressure vapor refrigerant to bypass the outdoor heat exchanger; then
condensing the portion of the high-pressure vapor refrigerant bypassing the outdoor heat exchanger into the high-pressure liquid refrigerant with the reheat portion of the indoor heat exchanger; and
wherein operating the first control valve comprises operating the first control valve to flow all of the high-pressure liquid refrigerant through the reheat portion of the indoor heat exchanger.
Taras ‘807, in the same field of endeavor, teaches further comprising:
operating a second control valve to allow at least a portion of the high-pressure vapor refrigerant to bypass the outdoor heat exchanger (Fig. 2, bypass valve 28, pg. 5, paragraph 46, in FIG. 1 except the source heat exchanger bypass circuit 26 may be active (i.e., bypass valve 28 may be fully opened, partially opened, or fully closed to obtain optimum refrigerant conditions at the inlet of the reheat heat exchanger 40)); then
condensing the portion of the high-pressure vapor refrigerant bypassing the outdoor heat exchanger into the high-pressure liquid refrigerant with the reheat portion of the indoor heat exchanger (Pg. 5, paragraph 46, In addition, rather than three-way valve 36 directing refrigerant to expansion valve 42, three-way valve 36 instead directs the refrigerant to reheat heat exchanger 40… and then the air is directed to flow over the reheat heat exchanger 40 to add heat to the air to avoid overcooling the air); and
wherein operating the first control valve comprises operating the first control valve to flow all of the high-pressure liquid refrigerant through the reheat portion of the indoor heat exchanger (pg. 7, paragraph 23, In addition, rather than three-way valve 36 directing refrigerant to expansion valve 42, three-way valve 36 instead directs the refrigerant to reheat heat exchanger 40, which is positioned downstream of the space heat exchanger 48 relative to air flowing over the respective coils).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Lifson to include the second control valve and refrigerant operation as taught by Taras ‘807. One of ordinary skill in the art would have been motivated to make this modification to provide improved comfort level, system performance, and system reliability (Taras ‘807, pg. 5, paragraph 41).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifson as applied to claim 17 above, and further in view of Maeda (WO 03006890), hereinafter Maeda.
Regarding claim 21, Lifson discloses the method of claim 17 (see the rejection of claim 17 above).
However, Lifson does not disclose further comprising expanding the high-pressure liquid refrigerant to an intermediate-pressure liquid refrigerant with a second expansion device, wherein:
the intermediate-pressure liquid refrigerant is at a higher pressure than the low-pressure liquid refrigerant;
operating the first control valve comprises operating the first control valve to flow at least a portion of the intermediate-pressure liquid refrigerant through the reheat portion of the indoor heat exchanger; and
expanding the high-pressure liquid refrigerant with the first expansion device comprises expanding the intermediate-pressure liquid refrigerant to the low-pressure liquid refrigerant with the expansion device.
Maeda, in the same field of endeavor, teaches further comprising expanding the high-pressure liquid refrigerant to an intermediate-pressure liquid refrigerant with a second expansion device (Fig. 7-9, Pg. 30, lines 3-5, In the point c, the refrigerant is in the form of a saturated vapor and has a pressure of 1.0 MPa and a temperature of 40°C; Pg. 30, lines 7-9, In the point d, the refrigerant is in the form of a saturated liquid and has the same pressure and temperature as those in the point c), wherein:
the intermediate-pressure liquid refrigerant is at a higher pressure than the low-pressure liquid refrigerant (Fig. 7-9, Pg. 31, lines 10-15, Then, the refrigerant flows into the condensing section 164c, where the refrigerant increases its liquid phase and reaches a state represented by a point g2. On the Mollier diagram, the point g2 is on the saturated liquid curve. In this point, the refrigerant has a pressure of 0.6 MPa, a temperature of 20°C and an enthalpy of 228 kJ/kg; Pg. 31, lines 17-23, The refrigerant liquid at the point g2 is isenthalpically depressurized to 0.4 MPa, which is a saturated pressure at a temperature of 5°C, by the orifice 115, and reaches a state represented by a point h. The refrigerant at the point h flows as a mixture of the refrigerant liquid and the vapor at a temperature of 5°C into the evaporator 1);
operating the first control valve comprises operating the first control valve to flow at least a portion of the intermediate-pressure liquid refrigerant through the reheat portion of the indoor heat exchanger (Pg. 31, lines 10-15, Then, the refrigerant flows into the condensing section 164c, where the
refrigerant increases its liquid phase and reaches a state represented by a point g2. On the Mollier diagram, the point g2 is on the saturated liquid curve. In this point, the refrigerant has a pressure of 0.6 MPa, a temperature of 20°C and an enthalpy of 228 kJ/kg); and
expanding the high-pressure liquid refrigerant with the first expansion device comprises expanding the intermediate-pressure liquid refrigerant to the low-pressure liquid refrigerant with the expansion device (Pg. 31, lines 17-23, The refrigerant liquid at the point g2 is isenthalpically depressurized to 0.4 MPa, which is a saturated pressure at a temperature of 5°C, by the orifice 115,
and reaches a state represented by a point h. The refrigerant at the point h flows as a mixture of the refrigerant liquid and the vapor at a temperature of 5°C into the evaporator 1).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Lifson to include the refrigerant cycle of Maeda. One of ordinary skill in the art would have been motivated to make this modification to provide a dehumidifying air-conditioning apparatus which has a heat pump with a high coefficient of performance (COP) and a high moisture removal per energy consumption (Maeda, pg. 3, lines 30-33, pg. 4, line 1).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifson as applied to claim 17 above, and further in view of Taras (WO 2010039385), hereinafter Taras '385.
Regarding claim 22, Lifson discloses the method of claim 17 (see the rejection of claim 17 above).
However, Lifson does not disclose wherein the portion of the high-pressure liquid refrigerant flowed through the reheat portion of the indoor heat exchanger is based on a load on the HVAC system.
Taras ‘385, in the same field of endeavor, teaches wherein the portion of the high-pressure liquid refrigerant flowed through the reheat portion of the indoor heat exchanger is based on a load on the HVAC system (Pg. 4, paragraph 15, In this manner, the amount of refrigerant passing through the reheat heat exchanger can be selectively controlled, allowing a wide range of temperature and humidity levels in a conditioned environment X during part-load and full-load operation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Lifson to include wherein the portion of the high-pressure liquid refrigerant flowed through the reheat portion of the indoor heat exchanger is based on a load on the HVAC system as taught by Taras ‘358. One of ordinary skill in the art would have been motivated to make this modification because having the ability to control the amount of refrigerant passing through the reheat circuit provides for precise control over temperature and humidity in the conditioned environment X at a wide spectrum of ambient conditions and thermal load demands (Taras ‘385, pg. 4, paragraph 15).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifson et al. (WO 2009096915), hereinafter Lifson in view of Taras (WO 2010039386), hereinafter Taras '386.
Regarding claim 23, Lifson discloses the method of claim 17 (see the rejection of claim 17 above).
However, Lifson does not disclose wherein the portion of the high-pressure liquid refrigerant flowed through the reheat portion of the indoor heat exchanger is based on a user input into an input device.
Taras ‘386, in the same field of endeavor, teaches wherein the portion of the high-pressure liquid refrigerant flowed through the reheat portion of the indoor heat exchanger is based on a user input into an input device (Taras ‘386, pg. 3, paragraph 11, A hot gas reheat circuit is incorporated into the refrigerant system 20, and includes a refrigerant flow control device such as three-way valve 30 for selectively diverting refrigerant through a reheat heat exchanger 32…An occupant of the indoor environment X may request temperature adjustment or/and dehumidification by a control such as thermostat T and humidistat H; pg. 4, paragraph 14, A control 100 that operates the valves 30 and 40, and may be a general control for the refrigerant system 20. Control 100 takes in signals from thermostat T and humidistat H (or any equivalent devices) and controls the refrigerant system 20, at least in part based on these inputs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Lifson to include the user input of Taras ‘386. One of ordinary skill in the art would have been motivated to make this modification because there is a need for adaptive reheat systems, and hot gas reheat systems in particular, which would meet both temperature and humidity demands at a variety of environmental conditions and internal/external thermal loads (Taras ‘386, pg. 2, paragraph 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Taras et al. (WO 2010005918) discloses a heat exchanger with reheat and main portions
Kim et al. (EP 3009753) discloses a similar control system
Taras et al. (US 20190178509) discloses a similar circuit with indoor and outdoor heat exchangers, compressor, expansion valves, and bypass valves
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/
Examiner, Art Unit 3763                    
11/14/2022                                                                                                                                                                     
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763